UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 Commission File No. 1-16263 MARINE PRODUCTS CORPORATION (exact name of registrant as specified in its charter) Delaware 58-2572419 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2801 Buford Highway, Suite 520, Atlanta, Georgia30329 (Address of principal executive offices)(zip code) Registrant’s telephone number, including area code (404) 321-7910 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x As of April 22, 2011 Marine Products Corporation had 37,405,969 shares of common stock outstanding. Marine Products Corporation Table of Contents Page No. Part I. Financial Information Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets – As March 31, 2011 and December 31, 2010 3 Consolidated Statements of Operations – for the three months ended March 31, 2011 and 2010 4 Consolidated Statement of Stockholders’ Equity – for the three months ended March 31, 2011 5 Consolidated Statements of Cash Flows – for the three months ended March 31, 2011 and 2010 6 Notes to Consolidated Financial Statements 7-17 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18-26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 Part II.Other Information Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults upon Senior Securities 28 Item 4. Removed and Reserved 28 Item 5. Other Information 28 Item 6. Exhibits 29 Signatures 30 MARINE PRODUCTS CORPORATION AND SUBSIDIARIES PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS
